By the Court :
As to the inquiry put to plaintiff’s witness upon his cross-examination by defendants’ counsel, we cannot see from the record that the plaintiff was thereby injured. The bill of exceptions does not state what answer the witness made to the inquiry, or whether he answered it at all. It is therefore impossible to say, even if the court erred in holding the question admissible, that any evidence improper or unfavorable to the plaintiff was introduced on the cross-examination objected to. There is no ground in this exception for a reversal.
The principal question in the case is whether the maker of a promissory note can be examined as a witness to prove the defense of usury; and we are of opinion that where the payee sues the maker of such an instrument the latter is a competent witness to prove a failure of consideration, or that the contract was usurious. The general proposition that a party to negotiable papers will not be permitted by his own testimony to impeach it, can only be applied when the action is not between the original parties.
Judgment affirmed.